DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ amendments to the claims and arguments filed on January 27, 2022 have been received and entered. Claims 27, 38, 40 have been amended, while claims 1-26, 28-29, 41-43 have been canceled. Claims 44 -50 have been newly added. 
Claims 27, 30-40, 44-50 are pending in the instant application. 

Election/Restrictions
Applicant’s election of claims 27, 29, 33-41 (group I) in the reply filed on March 21, 2019 was acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2019.
Claims 27, 33-40, 44-50 are under consideration. 

Allowable Subject Matter
The following claim 27 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, Claim 27 is presented to applicant for consideration: 
A method of treating astrocytosis and neurodegeneration in in a patient having mucopolysaccharidosis IIIA (MPS IIIA), said method comprising: 
intravenously administering about 1x1013-1x 1016 vg/kg of a recombinant AAV9 (rAAV9) comprising a self-complementary genome comprising a polynucleotide sequence as set forth in SEQ ID NO: 3 encoding N-sulphoglucosamine sulphohydrolase (N-SGSH) polypeptide operably linked to a U1a promoter, wherein the polynucleotide is delivered across the blood- brain-barrier (BBB) without mannitol pretreatment, expressing the encoded N-SGSH polypeptide in neurons, glial, and endothelial cells of central nervous system, cells of peripheral nervous system and cells of other somatic tissue of the patient, and
wherein the administration and expression are effective to alleviate cognitive behavior deficits and astrocytosis associated with MPS IIIA.

Maintained & New-Claim Rejections - 35 USC § 103-in modified form
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 27, 33-39  and 40 remain  rejected and claim 44, 46-47, 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389 (Abstract Or 96) (October 22-25, 2010), IDS), Barkats et al (US Patent application no 20100240739, dated 9/23/2010, 10/3/2008)/Kaspar et al (US Patent application no 20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008) and NCBI accession no  AY414351, 12/17/2003 or Ballabio (USPGPUB 20130302308, filed on 10/22/2010).
 With respect to claims 27, 33, 38-39 and 40, Ruzo et al teach a method of treating MPSIIIA in a patients, said method comprising intravenously administering AAV9 encoding sulfamidase (N -sulphoglucosamine sulphohydrolase ) to a subject in need thereof resulting in widespread reversal of lysosomal accumulation in all brain regions and correction is GAG accumulation in all somatic tissues (abstract). Ruzo et al disclose that AAV is delivered in absence of mannitol pre-treatment (abstract). With respect to claim 34, it is disclosed that mouse model shows presence of high levels of GAG (abstract). NCBI accession no/ Ballabio provided the guidance with respect to human sulfamidase SGSH sequence that has ~ 100% sequence homology to SEQ ID NO: 3 respectively (see sequence search report). 
Regarding claims 35-37, Ruzo et al teach detecting a reduction of neuroinflammatory markers and an improvement of neuromotor alterations of MPSIIIA mice and also measure the GAG accumulation in somatic tissue (abstract). 
Ruzo et al differ from claimed invention by not explicitly disclosing (i) intravenous injection of rAAV9 comprising self-complimentary genome and (ii) wherein 1X 1013 vg/kg is administered to the patient. 
However, prior to instant invention, Barkats et al reported that both recombinant ss- and scAAV9 vectors are found to target neural and epithelial brain cells and, importantly, motor neurons and glial cells in the spinal cord. It is further disclosed that the most impressive transduction efficacy was obtained with i.v. injected scAAV9 vectors as it has ability to bypass the blood-brain barrier and transduce glial cell and neurons (abstract, 32, 51, 96). This strategy represents the first noninvasive procedure that achieves widespread transgene delivery to the spinal cord; offering new avenues for the treatment (see para. 5 and 32). Barkats et al further disclose that the doses of AAV vectors may be easily adapted by the skilled artisan depending on the disease condition, the subject, the treatment schedule, etc. Typically, from 109 to 1014 viral genomes (transducing units) are administered per dose in mice, preferably from about 1011 to 1013. It is further disclosed that the doses of AAV vectors to be administered in humans may range from 1011 to 1017 viral genomes, preferably from 1013 to 1016 (see para. 53, 54) (a limitation of claim 27, 38, 44, 48).
 Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system in a subject having MPSIIIA (see para. 30), said method comprising intravenously administering a rAAV9 comprising a self-complementary genome including the polynucleotide of interest to patient, (see para. 16-17, 98 and example 3) to express cells in glial cell and endothelial cells (para. 18, 29), wherein dosages of rAAV may range from about 1x1011 vg/kg to 1x1016 or more viral genomes per kilogram body weight in an adult (see para. 51) (a 50 kg adult would read 5x1014 vg, limitation of claims 27 and 38, 44, 48).  
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Ruzo,  Kaspar/Barkats, accession no/ Ballabio to modify the method of gene delivery of sulfamidase in CNS of a human subject in need thereof as disclosed by Ruzo by substituting the AAV9 vector of Ruzo with scAAV9 as disclosed by Kaspar/Barkats, in order to more efficiently deliver human transgene at the target tissue of CNS of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that scAAV9 vectors are more efficient with improved and persistent transgene expression in CNS (supra). It would be further obvious for one of ordinary skill in the art to seeking to alleviate the symptoms of MPS-IIIA in a human subject would be motivated to use known SGSH coding sequence from human origin.  Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized scAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering sulfamidase in CNS across BBB and peripheral nervous system by systemically administering conventional scAAV9, while Kaspar/Barkats both provided advantage of using scAAV9 vector (supra).Therefore, one of ordinary skill in the art would have combined the teaching of Ruzo to more efficiently deliver gene of interest across BBB as disclosed by Kaspar/Barkats using the scAAV9 vector. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) www.uspto.gov/web/offices/dcom/bpai/prec /fd071925 ,pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence ofevidence to the contrary. 

Claims 27, 33-39 and 40 remain rejected and claim 44, 46-47, 50 are newly rejected under 35 U.S.C. 103(a) as being unpatentable over as evidenced by Fraldi et al (Human Molecular Genetics, 2007, Vol. 16, No. 22 2693–2702, IDS) , Manfredsson et al (Molecular Therapy, 2009, 17, 403-405), Kaspar et al (US20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008), Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080) and AY414351, 12/17/2003 or Ballabio (USPGPUB 20130302308, filed on 10/22/2010) as applied above and further in view of 
Fraldi et al teach Mucopolysaccharidosis type IIIA (MPS-IIIA or Sanfilippo syndrome) belongs to a subgroup of LSDs, that is caused by the deficiency of lysosomal enzymes responsible for the catabolism of glycosaminoglycans . MPS-IIIA arises from the congenital loss of function of sulfamidase (SGSH), a sulfatase enzyme involved in the step-wise degradation of heparan sulfate (see page 2693). With respect to claim 2, 33, 38, Fraldi et al teach administering AAV2/5-CMV-SGSH into MPS-IIIA mice (see figure 1B) without pre-treatment with mannitol resulting in a 2-fold increase in enzyme activity following SGSH administration to MPS-IIIA mouse brain (see figure 1B). NCBI accession no/ Ballabio provided the guidance with respect to human sulfamidase SGSH sequence that has ~99.9 and 100% sequence homology to SEQ ID NO: 3 respectively (see sequence search report). With respect to claims 42-43, Ballabio further discloses that nucleotide the human sulfatase is the human sulfamidase, more preferably the encoded human sulfamidase derived amino acid sequence has essentially the sequence as set forth in SEQ ID NO:8 that has 100% sequence identity to SEQ ID NO: 4 (see table 1 and sequence search report). 
With respect to claims 34-35, Fraldi et al teach exhibits symptoms of neuropathological storage (see figure 4). Fraldi et al. further teaches measuring for neuroinflammation after the polynucleotide has been delivered after 12 and 22 weeks (see figure 5, page 2696, col. 1, last para. to col. 2). Regarding claim 40, Fraldi et al teach alleviating lysosomal storage lesions in the mouse following administration of AAV encoding SGSH (see page 2695, col. 2, last para.). Fraldi et al embraced the potential of in vivo transduction with SGSH alone might be sufficient to provide appropriate amounts of SGSH required to improve the disease phenotype in MPS-IIIA (see page 2700, col. 1, last para.) Fraldi et al differ from claimed invention by not explicitly disclosing use of 10*13 vg of scAAV9 encoding SGSH that is intravenously delivered and (ii) expressing polynucleotide in the peripheral nervous system and other somatic tissue of the patient.
However, prior to instant invention, Manfredsson teaches previous studies have shown that rAAV injections directly into brain result in robust but relatively local transduction. It is further disclosed that the local delivery methods are advantageous when attempting gene therapy for neurological disorders that result from neuropathology that is localized to a specific anatomical region or anatomical circuitry such as in the case of Parkinson’s disease. In contrast, treatment of neurological disorders that are due to single-gene defects would require transduction of large proportions of the brain or spinal cord, respectively. Manfredsson states widespread CNS transduction by intraparenchymal injections are not optimal (see page 403, col. 1, para. 2). Manfredsson cites Foust et al to disclose that peripheral intravascular (i.v) administration of rAAV9 in a subject resulted in a widespread transduction of vector either the spinal cord or the brain. It is further disclosed that a significant portion of non-neuronal cells in the brain and the spinal cord are infected with rAAV (see page 403, col. 2, para. 2). Manfredsson et al disclose while brain neurosurgery is relatively safe, systemic delivery across the BBB remains an even safer alternative to direct CNS injections (see page 405, col .1, para. 3). Manfredsson differ from claimed invention by not explicitly disclosing use of scAAV for targeting cells of CNS in absence of BBB disrupting agent.  
Kaspar et al teach a method of delivering a polynucleotide across the BBB in CNS and peripheral nervous system in a subject having MPSIIIA (see para. 30), said method comprising intravenously administering a rAAV9 comprising a self-complementary genome including the polynucleotide of interest to patient, (see para. 16-17, 98 and example 3) to express cells in glial cell and endothelial cells (para. 18, 29), wherein dosages of rAAV may range from about 1x1011 vg/kg to 1x1016 or more viral genomes per kilogram body weight in an adult (see para. 51) (a 50 kg adult would read 5x1014 vg, limitation of claims 27 and 38, 44, 48).  Kaspar differ from claimed invention by not explicitly disclosing widespread somatic expression of AAV encoding protein of interest.
However, prior to instant invention, art explicitly reported intravenously delivered rAAV9 exhibited broad tropism in peripheral tissues in a distinct pattern, as evident from the teaching of Zincarelli et al. The art teaches intravenous injection of AAV9 showed >104 copies in all the somatic tissues examined except testes and lung, with >105 in the heart and >106 in the liver (page 1077, col. 1, para. 2 and figure 5). It is further disclosed that among all the serotype AAV 9-injected animals displayed the most intense expression with strong localization of luciferase expression to the upper abdomen. It is further disclosed that AAV9 having a more general distribution of expression throughout the body (Figure 3c and figure 4).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Fraldi et al, accession no /Ballabio, Manfredsson, Kaspar and Zincarelli to modify the method of gene delivery of a gene of interest in CNS of  a subject in need thereof  as disclosed by Fraldi et al by substituting the conventional AAV vector of Fraldi et al  with  scAAV9 as disclosed by Kaspar, in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that scAAV9 vectors are more efficient with improved and persistent transgene expression in CNS and peripheral nervous system (supra). Additionally, it would have been further obvious for one ordinary skill in the art to use AAV of serotype 9 as prior art recognized rAAV9 being only viral vector that crosses BBB and widespread express transgene throughout CNS and somatic tissue  (supra). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach delivering gene of interest in CNS across BBB and peripheral nervous system by intravenously administering conventional rAAV9, while  Kaspar provided advantage of using rAAV9  vector (supra). The resulting effect of administering AAV encoding gene of interest on CNS and peripheral nervous system would be implicit because Kaspar explicitly reported that use of systemic delivering AAV9 across the blood brain barrier to the central and peripheral nervous system (see Kaspar para. 17) and somatic tissue (see Zincarelli Figure 3c and figure 4). Therefore, one of ordinary skill in the art would have combined the teaching of Fraldi et al, Manfredsson to more efficiently deliver gene of interest as disclosed by Kaspar using the scAAV9 vector. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 27, 38, 45 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over as evidenced by Ruzo et al (XVlll Annual Congress of the European Society of Gene and Cell Therapy: 1389 (Abstract Or 96) (October 22-25, 2010), IDS)/ Fraldi et al (Human Molecular Genetics, 2007, Vol. 16, No. 22 2693–2702, IDS) , Manfredsson et al (Molecular Therapy, 2009, 17, 403-405), Kaspar et al (US20120177605, dated 7/12/2012, filed on 10/11/11, effective filing date 12/19/2008), Zincarelli et al (Molecular Therapy, 2008, 16, 1073-1080) and NCBI accession no  AY414351, 12/17/2003 or Ballabio (USPGPUB 20130302308, filed on 10/22/2010) as applied above and further in view of Fu et al (Molecular Therapy, 854,  Volume 11, Supplement 1, May 2005, S332).
The teaching of Ruzo/ Fraldi, Manfredsson, Kaspar, Zincarelli and NCBI accession no  AY414351, 12/17/2003 or Ballabio  have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing AAV9 further comprises a mouse U1a promoter, and wherein the U1a promoter comprises or does not comprise an intron.
Fu et al teach intravenously injecting self-complementary AAV vectors (1x1011 particles) expressing green fluorescent protein (GFP) from either the human cytomegalovirus (CMV) promoter, or a murine small nuclear RNA promoter (U1a), into adult mice. The results show that U1a promoter functioned efficiently in hepatocytes in liver and tubule cells in kidney (somatic cells) and neuron following intravenous injection of the scAAV. Fu emphasize use of serotypes containing optimal promoters will afford the broadest vector expression for the treatment of conditions such as lysosomal storage diseases with widespread somatic and CNS pathology. (abstract).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest in CNS of  a subject in need thereof  as disclosed by Ruzo /Fraldi and Kaspar by substituting the CMV promoter  with  U1a promoter as disclosed by Fu, in order to more efficiently deliver transgene at the target tissue of CNS and somatic tissue of said subject in need thereof, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so as prior art recognized that U1a promoter efficiently express transgene in both CNS and somatic cells (see above). One of skill in the art would have been expected to have a reasonable expectation of success because prior art successfully teach use of U1a promoter to express transgene in somatic tissue as well as CNS. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www.uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf). 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Response to arguments
Applicant disagrees with the rejection arguing that none of the prior art cited reference teach or suggest the limitation as claimed. Applicant argues that Ruzo does not teach: (i) use of scAAV9 genome, (ii) administering at least 1 X 10*13 vg/kg of rAAV9 comprising a self-complementary genome. Furthermore, there is nothing in Ruzo to suggest that would have suggested to a person of skill in the art that systemic administration of the AAV9 genome would be effective at alleviating  astrocytosis and neurodegeneration, or cognitive behavior deficits in a MPSIIIA patient. Ruzo is silent with regard to MPSIIIA patient having cognitive deficits. Barkats, Kaspar, NCBI No. AY414351, and Ballabio do not remedy the deficiencies of Ruzo. Barkats does not teach or suggest (1) delivering the N-SGSH polynucleotide across the blood-brain-barrier (BBB); or (2) that the encoded N-SGSH polypeptide is expressed in the patient’s central nervous system. Moreover, Barkats does not correlate protein expression with functional outcome such as alleviating lysosomal storage lesions, astrocytosis, and neurodegeneration in the central nervous system, or cognitive behavior deficits associated with MPS IIIA.. There is nothing in Barkats to suggest that mere substitution of GFP or MSEAP with SGSH would result in the expression of SGSH in the spinal cord, motor neurons, glial cells, median eminence, hippocampus, or corpus callosum, and would correct the lysosomal storage defects, astrocytosis, neurodegeneration, or cognitive behavior deficits associated with the MPSIIIA. Kaspar does not teach rAAV9 comprising a self-complementary genome including an N-sulphoglucosamine sulphohydrolase (N-SGSH) polynucleotide. Nor does Kaspar teach any rAAV comprising a self-complementary genome including a N-SGSH polynucleotide. Moreover, Kaspar teaches that titers of rAAV will vary. par does not motivate a person of skill in the art to use about 1 x1013 vg/kg of rAAV9 comprising a self-complementary genome including an N-sulphoglucosamine sulphohydrolase (N-SGSH)polynucleotide to alleviate the lysosomal storage defects, astrocytosis and neurodegeneration, or cognitive behavior deficits associated with the MPSIIIA. Kaspar is silent with regard to MPSIIIA patient having cognitive behavior deficits. For all of these reasons, Kaspar does not cure the deficiencies of Ruzo or Barkats. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The ultimate goal of administrating sulfamidase-expressing AAV9 vectors is to provide for expression of transgene (N-SGSH) such that neuro inflammatory markers are reduced and thereby improve neuromotor alterations of subject having MPSIIIA.  In this regard, Ruzo explicitly teach intravenous administration of sulfamidase-expressing AAV9 vectors resulting in a widespread reversal of lysosomal accumulation in all brain regions, which was parallel to a reduction of neuroinflammatory markers and an improvement of neuromotor alterations of MPSIIIA mice. Intravenous AAV9 treatment also corrected GAG accumulation in all somatic tissues (abstract). The teaching of Ruzo explicitly show that intravenous and direct injection of ssAAV9 is capable of infecting and expressing N-SGSH in cells of CNS and somatic tissue as evident from correction of GAG accumulation in all somatic tissues and reduction of neuroinflammatory markers and an improvement of neuromotor alterations of MPSIIIA mice (see abstract). Thus, the resulting therapeutic effect of Ruzo method must necessarily be due to N-SGSH activity and/or expression in cells of CNS. 
In response to applicant’s argument that that Ruzo fails to teach comprising a scAAV9, it should be noted that art recognizes that that both recombinant ss- and scAAV9 vectors are found to target neural and epithelial brain cells and, importantly, motor neurons and glial cells (Barkats). The art further emphasizes most impressive transduction efficacy is observed with intravenously injected scAAV9 vectors as it has ability to bypass the blood-brain barrier and transduce cells. This strategy represents the first noninvasive procedure that achieves widespread transgene delivery to the spinal cord; offering new avenues for the treatment (see para. 5 and 32). Thus, Barkats provide explicit motivation to use sc ds AAV9 as compared to ssAAV9 to deliver gene of interest across BBB to express gene of interest in cells of CNS.  Thus, Barkats/Kaspar cure the deficiency in Ruzo for gene delivery of sulfamidase in CNS of a human subject in need thereof as disclosed by substituting the AAV9 with scAAV9 as disclosed by Kaspar/Barkats, in order to more efficiently deliver human transgene at the target tissue of CNS of said subject in need thereof, with a reasonable expectation of success. To the extent that Barkats/Kaspar describe the use of scAAV9 vectors to deliver gene across BBB to express target neural and epithelial brain cells, the rejection is applicable to the instant case. Applicants' selective reading of Ruzo ignores the teachings of the reference of Barkats/Kaspar. There is no requirement for Ruzo to teach that which is clearly taught by Barkats/Kaspar. A person of skill in the art would be motivated to modify the method of gene delivery of sulfamidase in CNS of a human subject in need thereof as disclosed by substituting the AAV9 vector of Ruzo with scAAV9 as disclosed by Kaspar/Barkats, in order to more efficiently deliver human transgene at the target tissue of CNS of said subject in need thereof, with a reasonable expectation of success.
In response to applicant’s argument that prior art fails to teach the dose of 1 X 1013 vg/kg of rAAV9, it is noted that Barkats/Kaspar both teach that AAV vectors to be administered in humans may preferably range from 1013 to 1016 vg meeting the limitation of the claims. There is no requirement for Barkats/Kaspar to teach that which is clearly taught by Ruzo. One of ordinary skill in the art knowing the expected outcome of the claimed method would optimize the dose of the scAAV9 depending upon the age and disease condition of the human subject as suggested in Barkats. 
In response to applicant’s argument that art does not correlate protein expression with functional outcome such as alleviating lysosomal storage lesions, astrocytosis, and neurodegeneration, it should be noted that Ruzo explicitly disclose AAV9 is capable of infecting and expressing N-SGSH in cells of CNS and somatic tissue as evident from correction of GAG accumulation in all somatic tissues and reduction of neuroinflammatory markers and an improvement of neuromotor alterations of MPSIIIA suggesting positive outcome following expression of N-SGSH.
Applicant disagree with the rejection arguing that office acknowledges that Fraldi does not teach or suggest the use of scAAV9 to intravenously deliver SGSH. Applicant argue that none of the references teaches or suggests systemically administering about 1 x 10'° vg/kg of a recombinant AAV9 (rAAV9) comprising a self- complementary genome including an N- SGSH polynucleotide; (2) expressing the encoded N-SGSH polypeptide in neurons, glial cells, and endothelial cells of the patient's central nervous system; and (3) wherein the administration and expression are effective to cognitive behavior deficits associated with MPS IIIA. Applicant argue that Fraldi discloses directly injecting both SGSH and SUMF1 conjugated to a rAAV2/5 (rAAV2/5-SGSH-IRES-SUMF1) into the brain (i.e., AAV-mediated intraventricular injection). In fact, Fraldi does not disclose the therapeutic effects of rAAV2/5-SGSH alone in MPS IIIA mice. Rather, Figures 2-7 of Fraldi disclose the therapeutic effects of the co-expression of both SUMF1 and SGSH (rAAV2/5-SGSH-IRES-SUMF1) when compared to rAAV2/5-GFP. Furthermore, Fraldi expressly teaches that this combination is better because "SUMF1 is both an essential and a limiting factor for sulfatases [activity];" and that "a reduction in pathological brain lesions and an improvement in behavioral phenotype is possible in MPS- IIIA mice following treatment with rAAV expressing both SUMFi and SGSH." See Fraldi, p. 2694. Furthermore, Fraldi concludes by reiterating that: Although we cannot exclude the possibility that in vivo transduction with SGSH alone might be sufficient to provide appropriate amounts of SGSH required to improve the disease phenotype in MPS-IIIA, our results demonstrate that co- expression of SUMF1 with SGSH results in a significant enhancing effect on SGSH activity both in vitro and in vivo. Consequently, a reduction in clinical and neuropathological signs in MPS-IIIA mice can be achieved after simultaneous AAV2/5-mediated delivery of SGSH and SUMF1 genes to the neonatal brain. See Fraldi, p. 2700. Accordingly, expressing SGSH alone, as claimed in the pending application, removes a critical component of Fraldi teaching. In addition, based on the disclosure mentioned above, a person of skill in the art would not have been motivated to express SGSH alone without SUMF1 to arrive at the claimed invention. There is also no reasonable expectation of success at arriving at the claimed invention Applicants’ arguments have been fully considered, but are not found persuasive.
It appears that Applicant is arguing that the cited references do not expressly suggest the claimed invention.  However, it is well established in case law that a reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.  In re Burkel, 201 USPQ 67 (CCPA 1979).  Furthermore, in the determination of obviousness, the state of the art as well as the level of skill of those in the art are important factors to be considered.  The teaching of the cited references must be viewed in light of these factors.  It also appears that applicant is attempting to attack each reference individually. However, in a 103 rejection the references must be considered as a whole. 
In response to applicant’s argument pertaining to a dose of sc AAV9 of the claimed invention y has been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Applicant in part agree that Fraldi teaches direct injection of rAAV2/5-SGSH alone in MPS IIIA mice and show significant enzyme activity in the brain but argue that the reference fails to teach the therapeutic effect. While it is correct that Fraldi achieve the therapeutic effect after simultaneous AAV2/5-mediated delivery of SGSH and SUMF1 genes, however, Fraldi explicitly state that “we cannot exclude the possibility that in vivo transduction with SGSH alone might be sufficient to provide appropriate amounts of SGSH required to improve the disease phenotype in MPS-IIIA” (see page 2700, para. 3). This statement itself provide motivation for one of ordinary skill to try and use the method alone with SGSH  as suggested in Farldi to assay neuroinflammation and neuropathology after the polynucleotide has been delivered. Applicant should note that disclosed examples of use of  SGSH and SUMF1 genes  showing synergistic effect does not constitute a teaching away from a broader disclosure or nonpreferred embodiments (use of only SGSH). In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). In the instant case, the method requires one active step of systemically administering a recombinant sc AAV9 comprisnsg nucleic acid encoding human N-sulphoglucosamine sulphohydrolase (N-SGSH) to a subject having MPSIIIA. Manfredsson provide explicit motivation for one of ordinary skill to use intravenous injection of scAAV9 over direct injection of ssAAV9 by suggesting that rAAV injections directly into brain result in robust but relatively local transduction. Manfredsson states widespread CNS transduction by intraparenchymal injections are not optimal (see page 403, col. 1, para. 2). Manfredsson disclose that peripheral intravascular (i.v) administration of rAAV9 in a subject resulted in a widespread transduction of vector either the spinal cord or the brain. Kaspar et al cure the deficiency by providing reasonable expectation of success of using scAAV  by successfully delivering a polynucleotide across the BBB in CNS and peripheral nervous system in a subject having MPSIIIA (see para. 30). Kaspar taches the method comprises intravenous administration of a rAAV9 comprising a self-complementary genome including the polynucleotide of interest to patient, (see para. 16-17, 98 and example 3), wherein dosages of rAAV may range from about 1x1011 vg/kg to 1x1016 or more viral genomes per kilogram body weight in an adult (see para. 51).  Applicant should note that obviousness does not require absolute predictability of success; for obviousness under 35 U.S.C. § 103, all that is required is a reasonable expectation of success.  See In re O’Farrell, 7 USPQ2d 1673 (CAFC 1988). There is no requirement for Fraldi to teach what is clearly disclosed by Kaspar. It would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to modify the method of gene delivery of a gene of interest in CNS of  a subject in need thereof  as disclosed by Fraldi et al by using  scAAV9 as disclosed by Kaspar, in order to more efficiently deliver transgene at the target tissue of CNS and peripheral nervous system of said subject in need thereof, with a reasonable expectation of success. 
The resulting effect of administering scAAV9 encoding gene of interest on CNS and peripheral nervous system would be implicit because Kaspar explicitly reported that use of systemic delivering AAV9 across the blood brain barrier to the central and peripheral nervous system (see Kaspar para. 17) and somatic tissue (see Zincarelli Figure 3c and figure 4). 
Should applicant provide evidence and/or argument showing criticality of any specific element of the vector and/or method showing unexpected and/or superior result, instant obviousness rejection may be overcome, pending further consideration. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 and 48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 44 and 48 do not further limit the base claim 27 and 38 respectively because base claim recites administering about 1x1013 vg/kg. Therefore, dependent claim can’t administer viral particle greater than 1x1013 vg/kg.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required. 

Claim Objections
Claim 27 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 38. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the method step of claim 27 is same as one claimed for claim 38. The limitation of delivery vector (recombinant AAV9 (rAAV9) rAAV9 comprising a self-complementary genome including a wild type human N-sulphoglucosamine sulphohydrolase (N-SGSH) polynucleotide comprising the sequence set forth in SEQ ID NO: 3), route of administration, dose of scAAV9 and patient having mucopolysaccharidosis IIIA (MPS IIIA), all appear to be same in both the claims. The art (Heon-Roberts et al J. Clin. Med. 2020, 9, 344, 1-25, page 6, last para.) teaches that MPSIIIA is associated with neuroinflammation and cognitive behaviors deficiency therefore, resulting effect of the wherein clause would be implicit to the method step that are same in both claims. Appropriate correction and/or clarification on record is required. 
Conclusion
No claims allowed. 
US 8999948 teaches intravenous delivery of AAV9-CAG-hu-co- sulfamidase FMD showing sulfamidase activity in the liver of control mice, MPS mice and mice treated either with AAV9-CAG-mu-SFMD. 
Wilson et al (US 20070036760, dated 2/15/2007, filed on 9/30/2004) teaches advantage of using AAV 9 over other serotype of AAV.
Grimm et al (Human Gene therapy, 1999, 2445-2450) teaches that the clinical dose of
AAV vector in human could be calculated by extrapolating the dose in small animal to human subject that ranges from at least 1013 o 1014 vp /per human patient (see page 2446, col. 1, para.).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632